Citation Nr: 0923164	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for right leg varicose 
veins, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to July 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in June 2006, and a 
substantive appeal was received in July 2006.

Although an RO hearing was requested on the Veteran's VA Form 
9, received by VA in July 2006, the Veteran's representative 
later clarified through correspondence received in October 
2006 that a hearing was no longer desired.

The Board observes that in May 2009 the Veteran's 
representative requested that a June 2006 statement from the 
Veteran be considered an informal claim for a total 
disability rating based upon individual unemployability.  The 
record shows that the RO has not issued a rating decision 
regarding this specific claim.  This matter is referred to 
the RO for clarification and any necessary action.

Please note this appeal has been advanced on the Board's 
docket, due to the Veteran's advanced age, pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's service-connected right leg varicose veins are 
not manifested by persistent ulceration or massive board-like 
edema.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
right leg varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.104, 
Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
post-adjudication notice by a letter dated in March 2006, 
which provided additional information regarding disability 
ratings and effective dates.  His claim was thereafter 
readjudicated in June 2006 via a statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

The Board notes at this point that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The Veteran has not been provided the notice required by 
Vazquez-Flores; however, the Board concludes that the Veteran 
has not been prejudiced in this instance, as he was given 
notice concerning the rating criteria for the disability in 
the May 2006 statement of the case.  More dispositive to the 
issue, the Veteran described how the disability impacted his 
daily activities and employment in statements received by VA 
in May 2006 and July 2006, and the October 2006 statement 
from the Veteran's representative acknowledged that the 
Veteran's condition did not warrant an evaluation of 60 
percent.  Furthermore, the Board particularly notes that in 
the May 2009 argument to the Board, the representative stated 
that the Veteran's disability has an extremely significant 
impact on his daily life; the representative specifically 
requested that the Board acknowledge an inferred claim for a 
total disability rating based upon individual 
unemployability, and refer it to the RO for adjudication.  
Therefore, the Board finds that the Veteran had actual notice 
of all the requirements of Vazquez-Flores, and any defects 
with respect to the timing or content of the VCAA notices 
were not prejudicial.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA fee basis examination in May 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Varicose veins are generally rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, which provides that a 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema and persistent 
ulceration.  A 100 percent rating is warranted when the 
condition is manifested by massive board-like edema with 
constant pain at rest, provided that the symptoms are due to 
the effects of varicose veins.

Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected right leg varicose veins 
warrant a higher disability rating.  Historically, service 
connection was granted for right leg varicose veins in July 
1944, with an assigned 0 percent disability rating.  A 
September 1950 rating decision increased the disability 
rating from 0 percent to 20 percent, effective June 28, 1950.  
Subsequently, an October 1968 rating decision increased the 
disability rating to 40 percent, effective February 7, 1968.

A private medical report, dated March 15, 1989, reported that 
the Veteran had  edema 2+ and a glomus mass of blood, two 
centimeters by three centimeters.  The doctor recommended 
surgery for his leg condition.

The Veteran was afforded a VA fee basis examination in May 
2005.  During the examination, the Veteran reported first 
noticing varicose veins in his right leg in 1940, undergoing 
ligation of the vein in 1944, noticing a progressively 
worsening of the condition, and experiencing leg pain at 
rest.  It was noted that the Veteran's functional impairment 
included the inability to dance, do yard work, and shop.  
Physical examination showed edema 1+, which was absent when 
elevated, and stasis pigmentation was present.  The examiner 
concluded that the Veteran did not have eczema or ulceration.  
The examiner diagnosed the Veteran with right leg varicose 
veins.

VA treatment records from July 2004 to May 2006 document that 
the Veteran was treated for right leg varicose veins and 
pain.  In June 2005, the Veteran underwent surgery to remove 
a lesion of the right medial lower leg.  In February 2006, a 
VA physician reported that edema was not present, and 
believed that the Veteran's pain may be due to spinal 
stenosis or peripheral vascular disease.  However, records 
state that the Veteran believed his leg pain was due to his 
varicose veins, and he refused any new X-rays in May 2006.  
No VA treatment records evidence ulceration or massive board-
like edema.  In August 2007, the RO contacted the Loma Linda 
VA Medical Center, where the Veteran received treatment, and 
was told that there were no additional treatment records 
pertaining to the Veteran's varicose veins after May 2006.

The Veteran submitted two statements, received by VA in May 
2006 and July 2006, in which he contended that he has 
experienced severe pain due to his varicose veins.  He also 
stated that the pain impairs his sleep and has been a barrier 
to maintaining a good job, since he was unable to stand for 
extended periods.

Analysis

The essential element of the criteria for a 60 percent 
rating, which distinguishes it from the criteria of a 40 
percent rating, is persistent ulceration, and the essential 
element of the criteria for a 100 percent rating is massive 
board-like edema.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120.  In the present case, there is no evidence of the 
presence of ulceration or massive board-like edema associated 
with the Veteran's service connected varicose veins.  The VA 
fee basis examination conducted in May 2005 did not result in 
a finding of any ulceration or massive board-like edema in 
the right leg.  In the absence of evidence of persistent 
ulceration or massive board-like edema, the current findings 
do not more nearly approximate or equate to the criteria for 
a 60 or 100 percent rating. 

In sum, the competent evidence does not show that the Veteran 
had persistent ulceration or massive board-like edema, the 
conditions that warrant a 60 and 100 percent rating under 
Diagnostic Code 7120, during the course of this appeal.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to a rating in excess of 40 percent for right 
leg varicose veins; therefore, the claim for an increased 
rating is denied.

In addition, staged ratings are not applicable since at no 
point did the Veteran's right leg varicose veins even 
remotely approximate the criteria for a higher rating.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected right leg varicose veins has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the Veteran contends that his 
disability affects his employment opportunities, he has not 
submitted evidence showing that he is actively seeking 
employment, or employer statements, or job application 
rejections, or any other indication of interference with 
employment.  Under these circumstances, the Board finds that 
the Veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


